NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 30 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

COLUMBUS ALLEN, Jr.,                            No. 18-55718

                Plaintiff-Appellant,            D.C. No. 3:16-cv-01923-CAB-JMA

 v.
                                                MEMORANDUM*
SCOTT KERNAN, CDCR Secretary; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                 Cathy Ann Bencivengo, District Judge, Presiding

                             Submitted May 21, 2019**

Before:      THOMAS, Chief Judge, and FRIEDLAND and BENNETT, Circuit
Judges.

      Columbus Allen, Jr., a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging federal

and state law claims. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a dismissal for failure to state a claim. Hamilton v. Brown, 630 F.3d 889, 892

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2011) (dismissal under 28 U.S.C. § 1915A); Barren v. Harrington, 152

F.3d 1193, 1194 (9th Cir. 1998) (order) (dismissal under 28 U.S.C.

§ 1915(e)(2)(B)(ii)). We affirm.

      The district court properly dismissed Allen’s equal protection claim because

Allen failed to allege facts sufficient to state a plausible claim. See Hebbe v.

Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are

liberally construed, a plaintiff must allege facts sufficient to state a plausible

claim); see also Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (per

curiam) (setting forth elements of an equal protection “class of one” claim);

Hartmann v. Cal. Dep’t of Corrs. & Rehab., 707 F.3d 1114, 1123 (9th Cir. 2013)

(“To prevail on an Equal Protection claim brought under § 1983, [plaintiff] must

allege facts plausibly showing that the defendants acted with an intent or purpose

to discriminate against [him] based upon membership in a protected class.”

(citations and internal quotation marks omitted)).

      Because Allen has failed to address on appeal how the district court erred in

dismissing his federal remaining claims, Allen has waived his challenge to the

district court’s dismissal of these claims. See Smith v. Marsh, 194 F.3d 1045, 1052

(9th Cir. 1999) (“[O]n appeal, arguments not raised by a party in its opening brief

                                            2                                        18-55718
are deemed waived.”).

      The district court did not abuse its discretion by denying Allen’s motion for

reconsideration because Allen failed to state any grounds warranting relief. See

Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th

Cir. 1993) (setting forth standard of review and grounds for relief under Fed. R.

Civ. P. 60).

      The district court did not abuse its discretion by declining to exercise

supplemental jurisdiction over Allen’s state law claims after dismissing Allen’s

federal claims. See Satey v. JPMorgan Chase & Co., 521 F.3d 1087, 1090-91 (9th

Cir. 2008) (setting forth standard of review and explaining that district court may

decline to exercise supplemental jurisdiction over state law claims after all federal

claims have been dismissed).

      AFFIRMED.




                                          3                                      18-55718